

INDEMNIFICATION AND HOLD HARMLESS AGREEMENT
 
THIS INDEMNIFICATION AND HOLD HARMLESS AGREEMENT (the “Agreement”) is entered
into as of the 25th day of April, 2008, but effective as of April 1, 2008, by
and between Orion Ethanol, Inc., a Nevada corporation (the “Corporation”), and
Jerry Vernon Nash, an individual (“Nash”).
 
WHEREAS, the Corporation holds a 62% membership interest in Gateway Holdco,
L.L.C. (“Gateway”), and Gateway has made a $3.5 million dollar capital call to
its members. This capital call will require the Corporation to contribute an
additional $2.17 million to Gateway to enable Gateway to continue operations.
The Corporation looked for and discussed alternatives for funding this
additional capital call and the board of directors (other than Nash) decided the
best course of action was to accept a proposal by Nash for the purchase of
certain units in Gateway by Nash’s entity Mercy, LLC (“Buyer”) (for purposes
hereof, Buyer and Nash collectively referred to as “Nash”) in order to fund the
Corporation’s capital contribution (the “Transaction”) pursuant to that certain
Unit Purchase Agreement Dated April 25, 2008 by and between the Corporation,
Gateway and Buyer (the “Purchase Agreement”);
 
WHEREAS, the Corporation and Nash recognize the potential risk of litigation and
other claims being asserted against the Corporation and Nash resulting from the
Transaction;
 
WHEREAS, in recognition of Nash’s need for protection against personal liability
to enhance and induce Nash to enter into the Transaction, the Corporation wishes
to provide in this Agreement for the indemnification of Nash to the full extent
(whether partial or complete) permitted by law and as set forth in this
Agreement; and
 
WHEREAS, the Corporation and Nash believe it is in the best interests of each of
them to provide for indemnification of Nash as set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the Corporation and
Nash hereby agree as follows:
 
Section 1. Indemnification Arrangement. Capitalized terms used in subsection (a)
are defined in subsections (b) and (c)
 
(a) Indemnity. If Nash was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of, or arising in part out of, an
Indemnifiable Event, then the Corporation shall indemnify and hold Nash harmless
to the fullest extent permitted by law, as soon as practicable but in any event
no later than thirty days after written demand is presented to the Corporation,
against any and all Expenses of such Claim.
 
 
-1-

--------------------------------------------------------------------------------

 
(b) Claim. “Claim” shall mean any threatened or pending action, suit or
proceeding, any inquiry or investigation, or any appeal therefrom whether
conducted by the Corporation or any other party, that Nash in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other; provided,
however, Claim shall not include an action by or in the right of the Corporation
if Nash shall have been adjudged to be liable to the Corporation unless it is
determined in a Claim that, despite the adjudication of liability but in view of
all the circumstances of the case, Nash is fairly and reasonably entitled to
indemnity for Expenses which the court shall deem proper.
 
(c) Indemnifiable Event. “Indemnifiable Event” shall mean any event or
occurrence arising from or related to, directly or indirectly, the Transaction
or the fact that Nash is or was serving the Corporation in some capacity,
including without limitation, as Director, or as a consultant to, or as an
officer, employee, or agent of the Corporation or of any corporation,
partnership, joint venture, trust or other enterprise related to the business or
activities of the Corporation, or by reason of anything done or not done by Nash
in any such capacity if he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Corporation, and
with respect to any criminal action or proceeding, Nash had no reasonable cause
to believe his conduct was unlawful. No event shall be an Indemnifiable Event if
it is ultimately determined in a Claim that Nash acted in a manner that was
knowingly fraudulent, deliberately dishonest, or constituted willful misconduct.
 
For purposes of clarification and not limitation, the following matters shall be
considered Indemnifiable Events for purposes of this Agreement: any claim that
is filed or promoted by the Corporation (or any company to which the Corporation
may be sold or into which Corporation may be merged), any past, present or
future shareholder of the Corporation, any board member, officer or creditor of
the Corporation, any wholly or partially owned subsidiary of Seller, or any
other person, that is based in whole or in part on the Transaction including but
not limited to claims, causes of action and/or allegations that the Purchase
Agreement was unfair to the Corporation, that Buyer and/or Nash usurped a
corporate opportunity belonging to Corporation, that the Purchase Agreement is
void or voidable, that Buyer and/or Nash engaged in “insider trading” under
applicable SEC rules or regulations or that this Agreement was in violation of
Nevada statutory or common law governing Seller. In addition to the above, the
Corporation shall also defend at its cost Buyer and Nash against and indemnify
Buyer and Nash for any additional tax that is finally determined in a claim to
be owed by Buyer and/or Nash that may result from a determination that the
Transaction was a partial liquidation of the Corporation, that the distribution
of Units (as defined in the Purchase Agreement) to Buyer constituted a dividend
by the Corporation, that the distribution of Units was a “part sale, part gift,”
or that the distribution of Units caused Buyer to recognize taxable income.
 
(d) Expenses. “Expenses” shall include reasonable attorneys’ fees and all other
reasonable costs, expenses and obligations actually incurred and paid in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness in or participate in
any Claim relating to any Indemnifiable Event. Expenses shall also include
judgments, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges actually incurred and paid or payable in
connection with or in respect of such Expenses) of any Claim relating to any
Indemnifiable Event. Expenses shall also include Additional Expenses as defined
in Section 3 below.
 
 
-2-

--------------------------------------------------------------------------------

 
(e) For purposes of Sections 1(b), 1(c) and 5 herein, the phrase “determined in
a Claim” shall mean a decision by a court, arbitrator(s), hearing officer or
other judicial agent having the requisite legal authority to make such a
decision which decision has become final and from which no appeal or other
review proceeding is permissible.
 
Section 2. Notification and Defense of Claim.
 
(a) Notification. Promptly after receipt by Nash of notice of the commencement
of any Claim, Nash will, if a claim for indemnification in respect thereof is to
be made against the Corporation under this Agreement, notify the Corporation of
the commencement thereof; provided, however, the omission to notify the
Corporation will not relieve it from any liability which it may have to Nash
under this Agreement if such omission does not materially adversely prejudice
the rights of the Corporation. In addition, Nash shall give the Corporation such
information and cooperation as the Corporation may reasonably require, subject
to reasonable claims of privilege or other basis for nondisclosure by Nash.
 
(b) Defense. With respect to any Claim as to which Nash notifies the Corporation
of the commencement thereof, the Corporation will be entitled to participate
therein at its own expense. Except as otherwise provided below, to the extent
that it may wish, the Corporation will be entitled to assume the defense
thereof, with counsel reasonably satisfactory to Nash. After notice from the
Corporation to Nash of its election to assume the defense thereof, the
Corporation will not be liable to Nash under this Agreement for any legal
expenses subsequently incurred by Nash in connection with the defense thereof
other than reasonable costs of investigation or as otherwise provided below.
Nash shall have the right to employ counsel in such Claim, but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Nash unless (i) the
employment of counsel by Nash has been authorized by the Corporation, (ii)
independent legal counsel approved by both the Corporation and Nash shall have
reasonably concluded, that there is or is likely to be a conflict of interest
between the Corporation and Nash in the conduct of the defense of such Claim or
(iii) the Corporation shall not in fact have employed counsel to assume the
defense of such Claim, in each of which cases the fees and expenses of counsel
shall be borne by the Corporation. The Corporation shall not be entitled to
assume the defense of any Claim brought by or on behalf of the Corporation or as
to which the counsel for Nash shall have reasonably made the conclusion, as
provided in (ii) above.
 
(c) Settlements. The Corporation shall not be liable to indemnify Nash under
this Agreement for any amounts paid in settlement of any Claim made without the
prior written consent made by or on behalf of a majority of the members of the
Board of Directors of the Corporation. The Corporation shall not settle any
Claim in any manner that would impose any penalty or limitation on Nash or
result in a finding of wrongdoing against Nash without Nash’s written consent.
Neither the Corporation nor Nash will unreasonably withhold their consent to any
proposed settlement.
 
 
-3-

--------------------------------------------------------------------------------

 
Section 3. Indemnification for Additional Expenses. The Corporation shall
indemnify Nash against any and all expenses (including reasonable attorneys’
fees) (collectively, “Additional Expenses”) which are or may be incurred by Nash
in connection with any claim asserted against or action brought by Nash for (i)
indemnification of Expenses by the Corporation under this Agreement or any other
agreement or under the Corporation’s Articles of Incorporation or Bylaws now or
hereafter in effect relating to Claims for an Indemnifiable Event or (ii)
recovery under any of directors’ and officers’ liability insurance policies
maintained by the Corporation.
 
Section 4. Partial Indemnity, Etc. If Nash is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses of a Claim, but not, however, for all of the total amount thereof,
the Corporation shall nevertheless indemnify Nash for the portion thereof to
which Nash is entitled. Moreover, notwithstanding any other provision of this
Agreement, to the extent that Nash has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, Nash shall be indemnified against all Expenses
incurred in connection therewith.
 
Section 5. No Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Nash did not meet any particular standard of
conduct or have any particular belief or that it has been determined in a Claim
that indemnification is not permitted by applicable law.
 
Section 6. Nonexclusivity. The rights of Nash hereunder shall be in addition to
any other rights Nash may have under the Corporation’s Articles of
Incorporation, Bylaws, or other agreements or pursuant to resolutions or
determinations of the Board of Directors, under applicable law or otherwise. To
the extent that a change in applicable law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Corporation’s Articles of Incorporation or Bylaws and this
Agreement, it is the intent of the parties hereto that Nash shall enjoy by this
Agreement the greater benefits so afforded by such change.
 
Section 7. Liability Insurance. To the extent the Corporation maintains an
insurance policy or policies providing liability insurance, Nash shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any Corporation employee.
 
 
-4-

--------------------------------------------------------------------------------

 
Section 8. Subrogation. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Nash, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Corporation effectively to bring suit
to enforce such rights.
 
Section 9. No Duplication of Payments. The Corporation shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Nash to the extent Nash has otherwise actually received payment (under any
insurance policy, the Corporation’s Articles of Incorporation or Bylaws or
otherwise) of the amounts otherwise indemnifiable hereunder.
 
Section 10. Miscellaneous Provisions.
 
(a) Dispute Resolution.  All disputes and controversies between the parties
arising out of or in connection with this Agreement shall be submitted to
arbitration.
 
(b) Entire Agreement. This Agreement supersedes all prior documents,
understandings and agreements, oral or written, and constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof.
 
(c) Assignments. None of the parties’ rights or obligations under this Agreement
may be assigned. Any assignment in violation of the foregoing shall be null and
void.
 
(d) Severability. If any one or more provisions of this agreement is held to be
illegal, invalid or unenforceable under present or future laws, then, if
possible, such illegal, invalid or unenforceable provision will be modified to
such extent as is necessary to comply with such present or future laws and such
modification shall not affect any other provision hereof, provided that if such
provision may not be so modified such illegality, invalidity or unenforceability
will not affect any other provision, but this Agreement will be reformed,
construed and enforced as if such invalid, illegal or unenforceable provision
had never been contained herein.
 
(e) Notices. The parties agree that, when sending written communications or
other notices, they will use their good faith best efforts to provide either a
simultaneous fax copy of such material to the intended recipient thereof and/or
give the intended recipient telephonic notice that such written communication or
other notice is being sent by mail. Communications and other notices given under
this Agreement will be deemed delivered when personally delivered, or on the
third business day following deposit in the U.S. mail, first class, postage
paid, and addressed to the party at the business address contained in the
Employment Agreement.
 
(f) Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Kansas, without regard to principles of
conflict of law.
 
 
-5-

--------------------------------------------------------------------------------

 
(g) Headings and Captions. All headings and captions used in this Agreement are
for convenience only, and shall not be construed to either limit or broaden the
language of this Agreement or any particular section.
 
(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which may be executed by one or more of the parties hereto, but all of
which, when taken together, shall constitute but one agreement binding upon all
of the parties hereto.
 
(i) Third-Party Beneficiaries. This Agreement is not intended to confer upon any
non-party rights or remedies hereunder.
 
(j) Binding Agreement. This Agreement shall be deemed effective and legally
binding upon the parties when it has been executed and delivered by all parties
hereto. This Agreement shall inure to the benefit of the parties hereto and
their respective successors and assignees.
 
(k) Interpretation. The parties hereto acknowledge and agree that (i) each party
and its representatives has reviewed and negotiated the terms and provisions of
this Agreement and have contributed to its revision, (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement and
(iii) the terms and provisions of this Agreement shall be construed fairly as to
all parties hereto and not in favor of or against any party regardless of which
party was generally responsible for the preparation of this Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
 
 
Orion Ethanol, Inc.
   
 
By: /s/ Tim Barker                              
 
Tim Barker, Co-Chief Executive Officer          
/s/ Jerry Vernon Nash
 
Jerry Vernon Nash, individually and as a Member of Mercy, LLC

 
 
-6-

--------------------------------------------------------------------------------

 